Case: 20-1441    Document: 89   Page: 1     Filed: 10/13/2021




   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                MOBILITY WORKX, LLC,
                      Appellant

                           v.

                UNIFIED PATENTS, LLC,
                       Appellee

   ANDREW HIRSHFELD, PERFORMING THE
    FUNCTIONS AND DUTIES OF THE UNDER
       SECRETARY OF COMMERCE FOR
 INTELLECTUAL PROPERTY AND DIRECTOR OF
 THE UNITED STATES PATENT AND TRADEMARK
                   OFFICE,
                   Intervenor
             ______________________

                       2020-1441
                 ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. IPR2018-
 01150.
                  ______________________

                Decided: October 13, 2021
                 ______________________

      DAVID A. RANDALL, Hackler Daghighian Martino &
Novak, Los Angeles, CA, argued for appellant. Also
represented by MICHAEL MACHAT, Law Offices of Michael
Machat, PC, West Hollywood, CA.
Case: 20-1441     Document: 89     Page: 2    Filed: 10/13/2021




 2               MOBILITY WORKX, LLC   v. UNIFIED PATENTS, LLC




   JASON R. MUDD, Erise IP, P.A., Overland Park, KS,
argued for appellee. Also represented by ERIC ALLAN
BURESH; ASHRAF FAWZY, JONATHAN RUDOLPH KOMINEK
STROUD, Unified Patents, LLC, Washington, DC.

   DANA KAERSVANG, Civil Division, Appellate Staff, United
States Department of Justice, Washington, DC, argued for
intervenor. Also represented by MELISSA N. PATTERSON;
KAKOLI CAPRIHAN, SARAH E. CRAVEN, THOMAS W. KRAUSE,
FARHEENA YASMEEN RASHEED, Office of the Solicitor, United
States Patent and Trademark Office, Alexandria, VA.

  ROBERT GREENSPOON, Dunlap, Bennett, & Ludwig,
PLLC, Chicago, IL, for amicus curiae US Inventor, Inc.
                 ______________________

     Before NEWMAN, SCHALL, and DYK, Circuit Judges.
      Opinion for the court filed by Circuit Judge DYK.
 Opinion concurring in part and dissenting in part filed by
                 Circuit Judge NEWMAN.
 DYK, Circuit Judge.
     Mobility Workx (“Mobility”) appeals a decision of the
 Patent Trial and Appeal Board (“Board”) determining that
 claims 1, 2, 4, 5, and 7 of U.S. Patent No. 8,213,417 (the
 “’417 patent”) were unpatentable as obvious. In addition to
 requesting a remand under United States v. Arthrex, Inc.,
 141 S. Ct. 1970 (2021), and challenging the merits of the
 Board’s decision, Mobility raises for the first time on appeal
 several additional constitutional challenges, including a
 challenge to the structure of the Board. We first address
 these other constitutional challenges because a
 determination that the Board is unconstitutionally
 structured or that the proceedings are otherwise
 unconstitutional would dispose of the case and make
Case: 20-1441     Document: 89        Page: 3    Filed: 10/13/2021




 MOBILITY WORKX, LLC   v. UNIFIED PATENTS, LLC                 3



 consideration   of   the   Arthrex     issue   or   the   merits
 unnecessary.
     We conclude that Mobility’s constitutional arguments
 are without merit. Without reaching the merits of the
 Board’s decision, in light of Arthrex, we remand to the
 Acting Director to determine whether to grant rehearing.
                         BACKGROUND
                               I
      Mobility is the owner of the ’417 patent, which is titled
 “System, Apparatus, and Methods for Proactive Allocation
 of Wireless Communication Resources.” ’417 patent, col. 1
 ll. 1–3. The patent is “generally directed to allocation of
 communication resources in a communications network.”
 Appellant’s Br. 7.
     The Background section of the ’417 patent explains
 that mobile communication systems are typically composed
 of mobile nodes (e.g., cell phones) that communicate with
 one another through a series of base stations. Base
 stations serve different zones or cells, such that when a
 mobile node moves from one cell to another, it must connect
 to a new base station. When a mobile node has connected
 to a new base station, i.e., when it is moving, it must let
 other mobile nodes know where it can be reached. This can
 be accomplished by having a mobile node register with a
 “home agent so that the home agent can remain a contact
 point for other nodes that wish to exchange messages . . .
 with the mobile node as it moves from one location to
 another.” ’417 patent col. 1 ll. 39–44.
     This system allows a mobile node to “use two IP
 addresses, one being a fixed home address and the other
 being a care-of address.” Id. col. 1 ll. 45–47. The home
 address is assigned by the home agent. The care-of
 address, on the other hand, is received when a mobile node
 moves out of its home network and connects to foreign
 networks using foreign agents that act “as wireless access
Case: 20-1441    Document: 89     Page: 4     Filed: 10/13/2021




 4               MOBILITY WORKX, LLC   v. UNIFIED PATENTS, LLC



 points distributed throughout a coverage area of a network
 or an interconnection of multiple networks.” Id. col. 1 ll.
 57–60. However, delays and information losses can occur
 when a mobile node moves from one foreign network to
 another because “the new communication link cannot be
 set up until the mobile node arrives in the new foreign
 agent’s physical region of coverage.” Appellant’s Br. 8.
     The ’417 patent attempts to prevent these delays and
 data losses by using a ghost foreign agent and a ghost
 mobile node that “can be configured to register the mobile
 node and allocate resources for communicating with the
 mobile node according to a predicted future state of the
 mobile node.” ’417 patent col. 2 ll. 44–61. In other words,
 the ghost mobile node operates by “signaling the foreign
 agent before the mobile node arrives in the foreign agent’s
 physical region of coverage, based upon the predicted
 future state of the mobile node.” Appellant’s Br. 9. This,
 in turn, increases the speed with which a mobile node can
 connect to a new network, reducing delays and avoiding
 information losses.
      In 2017, Mobility brought suit for infringement of the
 ’417 patent against T-Mobile and Verizon Wireless in the
 Eastern District of Texas (one of these proceedings has
 settled, and the other is stayed pending resolution of this
 appeal). On June 1, 2018, Unified Patents filed a petition
 seeking inter partes review of claims 1–7 of the ’417 patent
 on the theory that those claims would have been obvious
 over U.S. Patent No. 5,825,759 in combination with several
 other references. On December 2, 2019, the Board issued
 its final written decision, determining that claims 1, 2, 4,
 5, and 7 were unpatentable as obvious, but that claims 3
 and 6 were not shown to be unpatentable. Mobility
 appeals.      We have jurisdiction under 28 U.S.C.
 § 1295(a)(4)(A).
Case: 20-1441    Document: 89      Page: 5       Filed: 10/13/2021




 MOBILITY WORKX, LLC   v. UNIFIED PATENTS, LLC                 5



                          DISCUSSION
                               I
     For the first time on appeal, Mobility raises
 constitutional challenges to the USPTO’s structure under
 the Leahy-Smith America Invents Act (“AIA”), Pub. L. No.
 112-29, 125 Stat. 284 (2011). Mobility argues that Board
 members have an impermissible financial interest in
 instituting AIA proceedings under the standard
 articulated in Tumey v. Ohio, 273 U.S. 510 (1927).
 Mobility’s Tumey challenge has two parts. First, Mobility
 contends that Board members have an interest in
 instituting AIA proceedings to generate fees to fund the
 agency and ensure future job stability. Second, Mobility
 contends that individual administrative patent judges
 (“APJs”) have a personal financial interest in instituting
 AIA proceedings in order to earn better performance
 reviews and bonuses.
                               A
     Unified Patents and the government argue that
 Mobility forfeited these challenges because Mobility did not
 raise these theories before the Board.
      Under Supreme Court and circuit precedent, agencies
 generally do not have authority to declare a statue
 unconstitutional. See Oestereich v. Selective Serv. Sys.
 Local Bd. No. 11, 393 U.S. 233, 242 (1968) (Harlan, J.,
 concurring in result) (“Adjudication of the constitutionality
 of congressional enactments has generally been thought
 beyond the jurisdiction of administrative agencies.”);
 Thunder Basin Coal Co. v. Reich, 510 U.S. 200, 215 (1994)
 (agreeing with Justice Harlan’s statement in Oestereich);
 Riggin v. Off. of Senate Fair Emp. Pracs., 61 F.3d 1563,
 1569 (Fed. Cir. 1995) (noting the “general rule that
 administrative agencies do not have jurisdiction to decide
 the constitutionality of congressional enactments”). It
 follows that constitutional challenges to the statute under
Case: 20-1441     Document: 89      Page: 6    Filed: 10/13/2021




 6               MOBILITY WORKX, LLC   v. UNIFIED PATENTS, LLC



 which the agency operates need not be raised before the
 agency. See Weinberger v. Salfi, 422 U.S. 749, 765 (1975)
 (determining that the requirement of administrative
 exhaustion would be met if “the Secretary [of the
 Department of Health, Education, and Welfare] has
 satisfied himself that the only issue is the constitutionality
 of a statutory requirement, a matter which is beyond his
 jurisdiction to determine, and that the claim is neither
 otherwise invalid nor cognizable under a different section
 of the Act”); Celgene Corp. v. Peter, 931 F.3d 1342, 1357
 (Fed. Cir. 2019) (reaching constitutional challenge to the
 Board raised for the first time on appeal).
     In any event, we have discretion to consider new
 arguments for the first time on appeal. See Singleton v.
 Wulff, 428 U.S. 106, 121 (1976) (“The matter of what
 questions may be taken up and resolved for the first time
 on appeal is one left primarily to the discretion of the courts
 of appeals, to be exercised on the facts of individual
 cases.”); Golden Bridge Tech., Inc. v. Nokia, Inc., 527 F.3d
 1318, 1322–23 (Fed. Cir. 2008) (“[A]ppellate courts are
 given the discretion to decide” whether to consider
 arguments raised for the first time on appeal). Thus, we
 have “discretion to review a constitutional challenge not
 timely raised before the lower tribunal.” In re DBC, 545
 F.3d 1373, 1380 (Fed. Cir. 2008).
     The government nonetheless argues that we should not
 address these arguments because they are dependent on
 the resolution of factual issues that should be presented to
 the PTAB in the first instance. Mobility did not in its
 opening brief request a remand to develop a more
 comprehensive record. We conclude that considering
 Mobility’s constitutional challenges is appropriate because
 addressing these arguments does not require resolution of
 any disputed factual issues. See Celgene, 931 F.3d at 1357.
    Mobility’s challenge is based on various agency
 documents that Mobility argues can be judicially noticed.
Case: 20-1441    Document: 89      Page: 7       Filed: 10/13/2021




 MOBILITY WORKX, LLC   v. UNIFIED PATENTS, LLC                 7



 Under the Federal Rules of Evidence, “[t]he court may
 judicially notice a fact that is not subject to reasonable
 dispute because it: . . . can be accurately and readily
 determined from sources whose accuracy cannot
 reasonably be questioned.” Fed. R. Evid. 201(b). Judicial
 notice may be taken at any stage of a proceeding, including
 on appeal. Fed. R. Evid. 201(d).
     Here, many of the proffered documents were published
 in the Federal Register or on the USPTO’s website. Other
 agency documents were obtained through a Freedom of
 Information Act (“FOIA”) request. One document is a
 report from the Congressional Research Service. These
 types of government documents are capable of being
 “accurately and readily determined from sources whose
 accuracy cannot reasonably be questioned.” Fed. R. Evid.
 201(b)(2). 1



     1   See 44 U.S.C. § 1507 (“The contents of the Federal
 Register shall be judicially noticed and without prejudice
 to any other mode of citation, may be cited by volume and
 page number.”); Euzebio v. McDonough, 989 F.3d 1305,
 1323 n.9 (Fed. Cir. 2021) (explaining that courts may take
 judicial notice of agency manuals); Kareem v. Haspel, 986
 F.3d 859, 866 n.7 (D.C. Cir. 2021) (taking judicial notice of
 facts that “can be readily determined from reliable sources,
 such as the Congressional Research Service and State
 Department reports”); In re Chippendales USA, Inc., 622
 F.3d 1346, 1356 (Fed. Cir. 2010) (determining that this
 court could take judicial notice of the existence of a
 trademark because “the registration documents by the
 [US]PTO are ‘capable of accurate and ready determination
 by resort to sources whose accuracy cannot reasonably be
 questioned’” (quoting the 2010 version of Fed. R. Evid.
 201(b)(2))); Kaempe v. Myers, 367 F.3d 958, 965 (D.C. Cir.
 2004) (determining that USPTO documents were “public
 records subject to judicial notice”); Fed. R. Evid. 201
Case: 20-1441     Document: 89      Page: 8   Filed: 10/13/2021




 8               MOBILITY WORKX, LLC   v. UNIFIED PATENTS, LLC



     The government argues that if Mobility had introduced
 these documents before the Board, the agency “would have
 had an opportunity to apply its expertise to the claims
 Mobility makes based on these documents, and additional
 documents relevant to these questions might have been
 added to the record to create a complete picture.”
 Intervenor’s Opp’n to Appellant’s Mot. for Judicial Notice,
 ECF No. 45, at 4 (Oct. 9, 2020). Unified Patents takes the
 same position.
     Because, as explained below, we determine that
 Mobility’s documents, even considered in isolation, do not
 establish a due process violation, neither the government
 nor Unified Patents is prejudiced by our decision to take
 judicial notice of these documents and to resolve the issues
 to which they pertain without a remand. 2 We therefore
 grant Mobility’s motion for judicial notice and address the
 due process issues.
                               II
     Mobility argues that the structure and funding of the
 Board violates due process. Three Supreme Court cases
 define the scope of due process in this area. The first of
 these cases is Tumey v. Ohio, 273 U.S. 510 (1927).




 advisory committee’s note to 1975 rule (stating that courts
 may take judicial notice of “facts relating to the personnel
 and records of the court . . . and other governmental facts”).
     2   In a response (filed well after oral argument),
 Mobility argued for the first time that if the case were
 remanded pursuant to Arthrex, it should be allowed to
 further develop the factual record. We conclude that any
 such argument by Mobility is doubly forfeited: first,
 because the issue was not raised in its opening brief and
 second, because Mobility did not ask the Board to make any
 factual determinations.
Case: 20-1441    Document: 89      Page: 9       Filed: 10/13/2021




 MOBILITY WORKX, LLC   v. UNIFIED PATENTS, LLC                 9



       In Tumey, the Supreme Court held that a defendant’s
 conviction in a mayor’s court violated due process because
 a convicted defendant was required to pay fees, and the
 mayor presiding over the proceedings received
 compensation if the defendant was convicted, but received
 no such compensation if the defendant was acquitted. Id.
 at 531–32. The Court additionally determined that the
 structure of the mayor’s court violated due process because
 the fees paid by convicted parties also funded the village
 itself, and the mayor as “the chief executive of the village
 . . . [wa]s charged with the business of looking after the
 finances of the village.” Id. at 533. The Court explained
 that
        [e]very procedure which would offer a possible
        temptation to the average man as a judge to
        forget the burden of proof required to convict
        the defendant, or which might lead him not to
        hold the balance nice, clear, and true between
        the state and the accused denies the latter due
        process of law.
 Id. at 532.
     The Court again addressed the constitutionality of a
 mayor’s court in Dugan v. Ohio, 277 U.S. 61 (1928). In
 Dugan, the city had a “commission form of government,
 with five commissioners.” Id. at 63. One member of the
 city commission served as mayor. Id. “The mayor ha[d]
 no executive, and exercise[d] only judicial, functions.” Id.
 The mayor was paid a fixed salary determined by “the votes
 of the members of the commission other than the mayor”
 and received no fees from the mayor’s court. Id.
     The Supreme Court determined that this structure did
 not violate due process, distinguishing Tumey. Id. at 63–
 64. The Court emphasized that, unlike the mayor in
 Tumey, the Dugan mayor did not receive fees from the
 conviction of defendants but instead received a fixed
 salary. Id. at 65. The Court explained that while the
Case: 20-1441    Document: 89     Page: 10    Filed: 10/13/2021




 10              MOBILITY WORKX, LLC   v. UNIFIED PATENTS, LLC



 mayor’s salary “[wa]s paid out of a fund to which fines
 accumulated from his court under all laws contribute, it
 [wa]s a general fund” and that the mayor “receive[d] a
 salary in any event, whether he convicts or acquits.” Id.
 The Court therefore concluded that the mayor did not have
 an impermissible personal financial interest in convictions.
     The Court additionally determined that the mayor did
 not have an impermissible interest in generating revenue
 for the city. Id. The Court distinguished Tumey as
 involving a mayor who served as “chief executive . . .
 responsible for the financial condition of the village” and
 “who by his interest as mayor might be tempted to
 accumulate from heavy fines a large fund by which the
 running expenses of a small village could be paid,
 improvements might be made, and taxes reduced.” Id. By
 contrast, the Dugan mayor was “one of five members of the
 city commission” and thus had only a “remote” relation “to
 the fund contributed to by his fines as judge, or to the
 executive or financial policy of the city.” Id.
     Finally, in Ward v. Monroeville, the Supreme Court
 examined a mayor’s court in which fines paid by convicted
 defendants were paid to the village and not to the mayor
 himself. 409 U.S. 57, 60 (1972). The Court again found a
 due process violation because the mayor had “executive
 responsibilities for village finances” that might “make him
 partisan to maintain the high level of contribution from the
 mayor’s court.” Id.
                              A
    Mobility first argues that “the fee-generating structure
 of AIA review[] creates a temptation” for the Board to
 institute AIA proceedings in order to collect post-
 institution fees (fees for the merits stage of the AIA
 proceedings) and fund the agency. Appellant’s Br. 45.
 Mobility contends that the agency generates substantial
 revenue from these fees, calculating that “24% of the
Case: 20-1441    Document: 89      Page: 11      Filed: 10/13/2021




 MOBILITY WORKX, LLC   v. UNIFIED PATENTS, LLC               11



 PTAB’s collections [are] dependent on instituting” AIA
 proceedings. Appellant’s Br. 18–19.
     Mobility contends that the Chief APJ, Deputy Chief
 APJ, and Vice Chief APJs participate in AIA review
 proceedings and “provide policy direction and ensure the
 quality and consistency of AIA decisions,” id. at 33, while
 also “oversee[ing] fiscal planning and expenditures” of the
 Board, id. at 34. 3 Thus, Mobility contends that these
 leadership APJs perform the “untenable dual role of
 managing the [Board’s] finances in a ‘business-like sense’
 and deciding AIA petitions solely on the merits.” Id.
 Mobility concludes that this “impermissible mixing of
 judicial and administrative/executive roles” constitutes a
 violation of due process under Tumey. Id. at 36. Mobility
 points out that “at least one of the three panel APJ’s [sic]”
 in its IPR proceeding “was a Vice Chief APJ at the time of
 Institution” and “another was an Acting Vice-Chief APJ.”
 Appellant’s Reply Br. 16. We think there is no merit to
 Mobility’s argument.
    Unlike the mayors in Tumey and Ward, the Chief APJ,
 Deputy Chief APJ, and Vice Chief APJs do not have
 responsibility for the agency’s finances. While these
 leadership APJs assist the Director by preparing budget
 requests and executing the operating budget, “the Director,
 not the APJs, has responsibility for USPTO’s budgetary
 request to the Office of Management and Budget, in
 consultation with the USPTO Public Advisory
 Committees.” Intervenor’s Br. 28. The leadership APJs’
 role in budgeting is therefore too remote to constitute a due


     3   “The Office of the Chief Judge serves as the senior
 level executive management of the Board. The Office of the
 Chief Judge consists of the Chief Judge and the Deputy
 Chief Judge.” J.A. 4614. In addition, the Vice Chief APJs
 “each manage a division consisting of judges and patent
 attorneys.” J.A. 4615.
Case: 20-1441    Document: 89     Page: 12    Filed: 10/13/2021




 12              MOBILITY WORKX, LLC   v. UNIFIED PATENTS, LLC



 process violation. See Dugan, 277 U.S. at 65; see also
 Doolin Sec. Sav. Bank, F.S.B. v. FDIC, 53 F.3d 1395, 1407
 (4th Cir. 1995). 4 The role of other APJs in the budgetary
 process is even more remote, and even less a due process
 problem.
       More fundamentally, the USPTO is a fee-funded
 agency for “which Congress annually appropriates funds
 . . . based on annual USPTO fee collection estimates.”
 Intervenor’s Br. 3. The agency’s fees for institution and
 post-institution work on AIA proceedings do not
 automatically become available to the agency. See Pub. L.
 No. 116-93, div. B, 133 Stat. 2317, 2389 (2019). Mobility
 contends that the reality is otherwise because “[i]n the last
 few years, Congress has appropriated to USPTO all the
 money [the USPTO] collects” and that the “Director
 effectively knows that the [US]PTO can set fees at the level
 it wants and retain all the fees it collects this year.”
 Appellant’s Reply Br. 9–10 (quoting Intervenor’s Br. 4).
 Mobility also points out that the AIA created the Patent
 and Trademark Fee Reserve Fund for fees “collected in
 excess of the appropriated amount,” arguing that such a
 fund creates an improper incentive to collect fees.
 Appellant’s Br. 16–17 (citing 35 U.S.C. § 42(c)(2)).
    Mobility’s challenge cannot succeed. The President, not
 the USPTO, submits the budget, and Congress ultimately
 sets the USPTO budget. Congress similarly controls
 whether the USPTO has access to the surplus funds


      4   To the extent Mobility contends that any mixture
 “of executive and adjudicatory responsibilities in a single
 agency decisionmaker” is itself unconstitutional, this
 argument is without merit. See Tumey, 273 U.S. at 534 (“It
 is, of course, so common to vest the mayor of villages with
 inferior judicial functions that the mere union of the
 executive power and the judicial power in him can not be
 said to violate due process of law.”).
Case: 20-1441    Document: 89      Page: 13      Filed: 10/13/2021




 MOBILITY WORKX, LLC   v. UNIFIED PATENTS, LLC               13



 collected in the Patent Trademark Fee Reserve Fund. See
 35 U.S.C. § 42(e)(4) (requiring the Secretary of Commerce
 to “provide to the Committees on the Judiciary of the
 Senate and the House of Representatives . . . any proposed
 disposition of surplus fees by the Office”). Congress may
 appropriate fees collected by the USPTO to other parts of
 the government. Figueroa v. United States, 466 F.3d 1023,
 1027, 1032–33 (Fed. Cir. 2006).
     Other courts of appeals have held that similar
 congressional control over an agency’s budget eliminates
 any argument under Tumey. In Delaware Riverkeeper
 Network v. Federal Energy Regulatory Commission, 895
 F.3d 102 (D.C. Cir. 2018), the D.C. Circuit concluded that
 the funding structure of the Federal Energy Regulatory
 Commission (“FERC”), which required FERC to recover its
 annual operating costs from fees and charges paid by
 regulated entities, did not violate due process. Id. at 112,
 overruled on other grounds by Allegheny Def. Project v. Fed.
 Energy Regul. Comm’n, 964 F.3d 1 (D.C. Cir. 2020).
 Appellant argued that this structure violated due process
 because “the more pipelines that FERC approve[d] in the
 present, the greater its ability to seek larger
 appropriations from Congress in the future.” Id. The court
 emphasized that “Congress sets FERC’s annual
 appropriation” and that, “whereas the mayor in Dugan sat
 on the five-member body that fixed his salary and exercised
 control over incoming fines, FERC commissioners enjoy no
 comparable degree of influence over Congress.”           Id.
 (citation omitted). Here, too, the USPTO recovers its
 annual operating costs through fees but is ultimately
 funded through congressional appropriation.
     In United States v. Benitez-Villafuerte, the Fifth Circuit
 similarly concluded that “[a]lthough the INS’s
 congressional funding depends to some extent on its
 statistical workload in apprehending and deporting illegal
 aliens, this fact provides too tenuous an influence” to
 violate due process. 186 F.3d 651, 660 (5th Cir. 1999).
Case: 20-1441    Document: 89     Page: 14    Filed: 10/13/2021




 14              MOBILITY WORKX, LLC   v. UNIFIED PATENTS, LLC



     Significantly, we rejected a similar challenge to the fee
 structure for reexamination proceedings, which at the time
 granted applicants “a refund of $1,200” if “the
 Commissioner decide[d] not to institute a reexamination
 proceeding.” Patlex Corp. v. Mossinghoff, 771 F.2d 480,
 487–88 (Fed. Cir. 1985) (rejecting argument that this fee
 structure “unlawfully weight[ed] the [US]PTO’s initial
 decision in favor of granting reexamination, because only if
 reexamination [wa]s granted w[ould] the PTO avoid
 refunding $1,200 of the $1,500 fee for reexamination”). We
 found no due process violation, distinguishing Tumey and
 Ward because “in those cases the fines were discretionary
 and were levied at the initiative of those benefiting from
 the income; in the case of the [US]PTO the fees are set by
 Congress, and are paid by those members of the public who
 seek the benefits of the service.” Id. at 487.
     Here, as in Delaware Riverkeeper, Benitez-Villafuerte,
 and Patlex, congressional control of the USPTO’s budget
 renders any agency interest in fee generation too tenuous
 to constitute a due process violation under Tumey. 5
                              B
    Mobility alternatively argues that individual APJs
 have an unconstitutional interest in instituting AIA




      5  Other cases relied on by Mobility finding a due
 process violation similarly involved direct agency control
 over funds, rather than a congressional appropriation. See
 Cain v. White, 937 F.3d 446, 448, 454 (5th Cir. 2019);
 Caliste v. Cantrell, 937 F.3d 525, 526, 532 (5th Cir. 2019);
 Esso Standard Oil Co. v. Lopez-Freytes, 522 F.3d 136, 146
 (1st Cir. 2008); Rose v. Village of Peninsula, 875 F. Supp.
 442, 450–52 (N.D. Ohio 1995).
Case: 20-1441    Document: 89      Page: 15      Filed: 10/13/2021




 MOBILITY WORKX, LLC   v. UNIFIED PATENTS, LLC               15



 proceedings because their own compensation in the form of
 performance bonuses is favorably affected.
     APJ compensation is governed by statute and
 regulation, and APJs recover a fixed salary. 35 U.S.C.
 § 3(b)(6) (“The Director may fix the rate of basic pay for the
 administrative patent judges . . . at not greater than the
 rate of basic pay payable for level III of the Executive
 Schedule under section 5314 of title 5.”). However, APJs
 are also eligible to receive performance bonuses. APJ
 performance is evaluated by an annual performance
 review.      These reviews look at four elements of
 performance: quality, production, support for the mission
 of the Board/leadership, and stakeholder interactions.
 APJs that are rated “fully successful” or higher are eligible
 for bonuses. Intervenor’s Br. 9–10. To earn a performance
 bonus, an APJ must generally earn at least 84 decisional
 units per year, which Mobility asserts creates an incentive
 to institute IPR proceedings. Mobility contends that APJs
 can “receive a bonus of $4,000 to $10,000.” Appellant’s Br.
 21.
     Mobility makes a similar argument with respect to APJ
 salary increases, which are conditioned on performance
 reviews. Mobility contends that an “APJ’s salary can be
 increased, up to five percent, depending on the APJ’s
 numerical rating and final Performance Rating.” Id.
     Even accepting Mobility’s characterization of APJ
 compensation, however, we conclude that APJs do not have
 a significant financial interest in instituting AIA
 proceedings to earn a bonus. Initially, we note that the
 number of decisional units earned by an APJ “is based
 upon the number of decisions authored” and “does not
 depend on the outcomes of those decisions.” Intervenor’s
 Br. 38. This stands in sharp contrast to Tumey and Ward,
 which involved fees that were only collected upon
 conviction of the defendants. See Tumey, 273 U.S. at 531;
 Ward, 409 U.S. at 58; see also Dugan, 277 U.S. at 65
Case: 20-1441    Document: 89      Page: 16     Filed: 10/13/2021




 16              MOBILITY WORKX, LLC   v. UNIFIED PATENTS, LLC



 (explaining that the mayor “receive[d] a salary which [wa]s
 not dependent on whether he convict[ed] in any case or
 not”).
      Even though an APJ will earn decisional units for a
 follow-on merits decision if he or she issues a decision
 instituting an AIA proceeding, there has been no showing
 that APJs institute AIA proceedings to earn sufficient
 decisional units to qualify for a bonus. Decisional units can
 be earned by participation in non-AIA proceedings, and
 there is a significant backlog of ex parte appeals. While
 APJs are generally assigned to specific jurisdictions of the
 Board (e.g., AIA proceedings or ex parte appeals), APJs are
 free to “request ex parte appeals to be added to his or her
 docket.” J.A. 4355. Mobility does not dispute that APJs
 have access to non-AIA work or that there is sufficient non-
 AIA work for APJs to meet the 84 decisional unit threshold
 for additional compensation. Thus, even if there were an
 incentive to institute AIA proceedings to earn decisional
 units, any interest APJs have in instituting AIA
 proceedings to earn decisional units would be too remote to
 constitute a due process violation. 6        See, e.g., Del.




      6  The situation here is quite different from that
 prevailing in the cases relied on by Mobility. See, e.g., Esso,
 522 F.3d at 147 (Hearing Examiners working for the
 Puerto Rico Environmental Quality Board were
 independent contractors whose pay was “entirely
 dependent upon the discretionary assignment of cases from
 the” Environmental Quality Board); Brown v. Vance, 637
 F.2d 272, 277, 281–82 (5th Cir. 1981) (“The income of
 judges in all Mississippi counties depend[ed] on the volume
 of criminal cases heard”; “law enforcement officers ha[d]
 discretion as to which judge in the district w[ould] hear
 each case”; and “the possibility exist[ed] that judges . . .
 w[ould] compete for business by currying favor with
Case: 20-1441    Document: 89        Page: 17    Filed: 10/13/2021




 MOBILITY WORKX, LLC   v. UNIFIED PATENTS, LLC               17



 Riverkeeper, 895 F.3d at 112 (rejecting due process
 challenge directed at agency’s interest in “seek[ing] larger
 appropriations from Congress in the future”); see also Van
 Harken v. City of Chicago, 103 F.3d 1346, 1353 (7th Cir.
 1997).
    Mobility has therefore failed to establish that APJs
 have an unconstitutional financial interest in instituting
 AIA proceedings. 7
                                IV
     Mobility raises several additional constitutional
 challenges not raised before the agency that have been
 previously rejected by this court in other cases.
     Mobility argues that the Director’s delegation of his
 authority to institute AIA proceedings violates due process
 and the Administrative Procedure Act because the Director
 has delegated the initial institution decision to “the exact
 same panel of Judges that ultimately hears the case.”
 Appellant’s Br. 46. We have previously rejected a nearly
 identical challenge. See Ethicon Endo-Surgery, Inc. v.
 Covidien LP, 812 F.3d 1023, 1033 (Fed. Cir. 2016) (“[B]oth
 as a matter of inherent authority and general rulemaking
 authority, the Director had authority to delegate the
 institution decision to the Board. There is nothing in the
 Constitution or the statute that precludes the same Board




 arresting officers or taking biased actions to increase their
 caseload.”).
     7    Amicus curiae US Inventor, Inc. presents a
 statistical study purportedly showing that there are more
 meritorious institution decisions in September (at the end
 of the APJ performance review year) than in October (at
 the beginning of the performance review evaluation
 period). This hardly establishes that APJs are instituting
 AIA proceedings to earn decisional units.
Case: 20-1441    Document: 89      Page: 18    Filed: 10/13/2021




 18              MOBILITY WORKX, LLC   v. UNIFIED PATENTS, LLC



 panel from making the decision to institute and then
 rendering the final decision.”).
     Mobility additionally argues that subjecting a pre-AIA
 patent to AIA review proceedings “constitutes an unlawful
 taking of property.” Appellant’s Br. 4. Again, we have
 previously rejected a nearly identical challenge. See
 Celgene Corp. v. Peter, 931 F.3d 1342, 1360 (Fed. Cir. 2019)
 (“In this case it suffices for us to decide that IPRs do not
 differ sufficiently from the PTO reconsideration avenues
 available when the patents here were issued to constitute
 a Fifth Amendment taking.”), cert. denied, 141 S. Ct. 132
 (2020).
                               V
      Finally, Mobility raises an Appointments Clause
 challenge. We agree that a remand is required under the
 Supreme Court’s decision in Arthrex to allow the Acting
 Director to review the final written decision of the APJ
 panel pursuant to newly established USPTO procedures.
 See         https://www.uspto.gov/patents/patent-trial-and-
 appeal-board/procedures/uspto-implementation-interim-
 director-review (June                29,                2021);
 https://www.uspto.gov/sites/default/files/documents/20210
 701-PTAB-BoardsideChat-Arthrexfinal.pdf (July 1, 2021).
 However, Mobility now argues that it is entitled to more
 than a remand. Following the Supreme Court’s decision in
 Arthrex, Mobility argued, for the first time, that we should
 instruct the Acting Director “to issue a certificate under [35
 U.S.C.] § 318(b) confirming the challenged claims, or, in
 the alternative, dismissing [Unified Patent’s] petition for
 failing to reach a final determination within the” 12-month
 statutory period for final determination in an inter partes
 review under 35 U.S.C. § 316(a)(11). Appellant’s Br. in
 Resp. to Arthrex Order, ECF No. 85, at 2–3 (July 8, 2021).
 This argument, and any other challenge to the USPTO’s
 implementation of Director review under Arthrex, should
 be raised before the agency on remand.
Case: 20-1441    Document: 89      Page: 19      Filed: 10/13/2021




 MOBILITY WORKX, LLC   v. UNIFIED PATENTS, LLC               19



     We therefore remand to the Board for the limited
 purpose of allowing Mobility the opportunity to request
 Director rehearing of the final written decision. Mobility
 must file any such request for rehearing within 30 days
 from the date of this decision. We will retain jurisdiction
 over this appeal during this limited remand. Within 14
 days of a decision granting rehearing, the government shall
 inform this court of that decision and make any request to
 remand the case in full or continue the stay of proceedings.
 The government’s request shall include a statement of
 consent or opposition. We decline to reach Mobility’s
 merits challenge until the Acting Director has determined
 whether rehearing is warranted.
                        REMANDED
                            COSTS
 No costs.
Case: 20-1441    Document: 89     Page: 20   Filed: 10/13/2021




    United States Court of Appeals
        for the Federal Circuit
                  ______________________

                MOBILITY WORKX, LLC,
                      Appellant

                             v.

                UNIFIED PATENTS, LLC,
                       Appellee

    ANDREW HIRSHFELD, PERFORMING THE
     FUNCTIONS AND DUTIES OF THE UNDER
        SECRETARY OF COMMERCE FOR
  INTELLECTUAL PROPERTY AND DIRECTOR OF
  THE UNITED STATES PATENT AND TRADEMARK
                    OFFICE,
                    Intervenor
              ______________________

                        2020-1441
                  ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. IPR2018-
 01150.
                  ______________________

 NEWMAN, Circuit Judge, concurring in part, dissenting in
 part.
     I agree with the decision to remand this case to the Di-
 rector of the U.S. Patent and Trademark Office for review
 of the final decision of the Patent Trial & Appeal Board
 (PTAB or “Board”). This remand implements the Supreme
Case: 20-1441    Document: 89      Page: 21    Filed: 10/13/2021




 2               MOBILITY WORKX, LLC   v. UNIFIED PATENTS, LLC



 Court’s decision in United States v. Arthrex, Inc., 141 S. Ct.
 1970 (2021), as a way to achieve compliance with the Ap-
 pointments Clause of the Constitution, for the Court ob-
 served that “the source of the constitutional violation is the
 restraint on the review authority of the Director, rather
 than the appointment of the APJs by the Secretary . . . .”
 Id. at 1988. The Court achieved constitutional compliance
 by authorizing the Director to review the PTAB’s decisions.
      The Court in Arthrex did not discuss any other aspect
 of this new (since 2012) system whereby issued patents are
 subject to review and cancellation by the Patent and Trade-
 mark Office (PTO). Mobility Workx raises several issues
 concerning this system, including constitutional issues. In
 addition, the Court’s Arthrex decision now raises another
 possible Appointments Clause concern, stemming from the
 PTO’s conduct of the procedure of “institution.”
     From my colleagues’ endorsement of the status quo, I
 respectfully dissent.
                         DISCUSSION
     New technologies are the drivers of today’s economy
 and the source of our national strength. New technologies
 present new complexities of law, science, and societal im-
 pact, with fresh issues of public and private interest. In
 the America Invents Act, legislators, inventors, technology
 industries, and other concerned interests sought to adapt
 the patent system to today’s needs. Now, after a decade of
 experience with this Act, it is ripe for critical evaluation.
     During the gestation of the America Invents Act, pro-
 ponents stressed the burdens, delays, and costs of civil lit-
 igation, and sought to develop a more efficient system for
 review of the most common issues in patent litigation,
 through the administrative process and benefitting from
 the technological and legal expertise of the PTO. See H.R.
 Rep. No. 112-98, pt.1 at 48 (2011) (the purpose is “providing
 quick and cost effective alternatives to litigation”). Thus
Case: 20-1441    Document: 89      Page: 22      Filed: 10/13/2021




 MOBILITY WORKX, LLC   v. UNIFIED PATENTS, LLC                3



 the America Invents Act created a new mechanism
 whereby the most common issues of patent validity, viz. an-
 ticipation (§ 102) and obviousness (§ 103), can be reviewed
 by the PTO in an expedited agency procedure, with the re-
 sult binding in any civil litigation. The review is conducted
 by a body called the Patent Trial and Appeal Board, whose
 members are designated “Administrative Patent Judges.”
     The procedure called “institution” was established by
 the America Invents Act in response to concerns that the
 proposed system of agency review would be subject to
 abuses such as harassment, delay, and opportunistic at-
 tacks on valuable patents, for there is no requirement of an
 Article III controversy for these agency proceedings, alt-
 hough the statute provides for cancellation (or enforce-
 ment) of property rights. The procedure of “institution” is
 intended to provide a safeguard against unwarranted
 agency procedures by requiring petitioners to meet an “el-
 evated threshold” and establish “serious doubts about the
 patent’s validity” before subjecting the patent owner to the
 burden and delay of this new procedure. 157 Cong. Rec.
 S1375 (daily ed. Mar. 8, 2011) (statement of Sen. Kyl). Sen-
 ator Kyl explained:
     Among the most important protections for patent
     owners added by the present bill are its elevated
     thresholds for instituting inter partes and post-
     grant reviews. The present bill dispenses with the
     test of ‘‘substantial new question of patentability,’’
     a standard that currently allows 95% of all re-
     quests to be granted. It instead imposes thresholds
     that require petitioners to present information that
     creates serious doubts about the patent’s validity.
     Under section 314(a), inter partes review will em-
     ploy a reasonable-likelihood-of-success thresh-
     old . . . .
 Id. The House Report at enactment similarly stated that
 the America Invents Act assures that these new agency
Case: 20-1441    Document: 89      Page: 23    Filed: 10/13/2021




 4               MOBILITY WORKX, LLC   v. UNIFIED PATENTS, LLC



 procedures “are not used as tools for harassment or a
 means to prevent market entry through repeated litigation
 and administrative attacks on the validity of a patent.”
 H.R. Rep. No. 112-98, pt.1 at 48 (2011).
     Mobility states that these promises have not been kept.
 Mobility states that the PTO’s institution procedures are
 duplicative, expensive, delaying, and subject to bias. These
 aspects require more attention than my colleagues have ac-
 corded them, and raise new constitutional concerns.
     The institution decision is final and nonap-
     pealable and its conduct raises Appointments
     Clause issues
      Guided by the Supreme Court’s recent decision in Ar-
 threx, the procedure of institution appears likely to violate
 the Appointments Clause, for institution, as it is currently
 conducted by the PTAB, is a final decision of an inferior
 officer, without supervision or control or review by a prin-
 cipal officer of the agency. Mobility also states that the in-
 stitution procedure, as it is conducted by the PTAB, does
 not apply the elevated standard of the legislative purpose,
 and simply increases the burden on inventors and patent
 owners and the system of innovation.
     The PTO’s brief as Intervenor describes the conduct of
 institution as follows:
     AIA proceedings, including inter partes review,
     have two stages. First, the Board decides whether
     to institute proceedings. This decision is “final and
     nonappealable,” 35 U.S.C. §§ 314(d), 324(e). If the
     agency decides to institute proceedings, the Board’s
     final written decision as to patentability is subject
     to judicial review in this Court. See id. §§ 318(a),
     319, 328(a), 329.
 PTO Br. 8 (footnote omitted).
Case: 20-1441    Document: 89      Page: 24      Filed: 10/13/2021




 MOBILITY WORKX, LLC   v. UNIFIED PATENTS, LLC                5



     As the PTO brief states, “the Board decides whether to
 institute proceedings.” Id. However, the America Invents
 Act assigned the institution decision to the Director, not
 the Board. The Act separated institution from adjudica-
 tion, to be performed by separate administrative authori-
 ties:
     35 U.S.C. § 314 – Institution of inter partes re-
     view
     (a) Threshold.—The Director may not authorize an
     inter partes review to be instituted unless the Di-
     rector determines that the information presented
     in the petition filed under section 311 and any re-
     sponse filed under section 313 shows that there is
     a reasonable likelihood that the petitioner would
     prevail with respect to at least 1 of the claims chal-
     lenged in the petition.
 Thus the Director decides whether a requested inter partes
 review will be conducted; the statute sets the timing for
 this decision:
     § 314(b) Timing.—The Director shall determine
     whether to institute an inter partes review under
     this chapter pursuant to a petition filed under sec-
     tion 311 and any response filed within 3 months af-
     ter— (1) receiving a preliminary response . . . ; or
     (2) . . . the last date on which such response may be
     filed.
 The Director’s decision whether to institute review is final
 and is not appealable:
     § 314(d) No Appeal.—The determination by the Di-
     rector whether to institute an inter partes review
     under this section shall be final and nonappealable.
 The Supreme Court referred to the nonappealability of in-
 stitution, in Cuozzo Speed Technologies, LLC v. Lee, 136 S.
 Ct. 2131 (2016):
Case: 20-1441    Document: 89      Page: 25     Filed: 10/13/2021




 6               MOBILITY WORKX, LLC   v. UNIFIED PATENTS, LLC



     [W]here a patent holder merely challenges the Pa-
     tent Office’s “determin[ation] that the information
     presented in the petition . . . shows that there is a
     reasonable likelihood” of success “with respect to at
     least one of the claims challenged,” § 314(a), or
     where a patent holder grounds its claim in a stat-
     ute closely related to that decision to institute inter
     partes review, § 314(d) bars judicial review.
 Id. at 2142 (alterations in original). The Court was not con-
 cerned in Cuozzo with the identity or appointment of the
 decision-maker.
      Although the America Invents Act assigned the insti-
 tution decision to the Director, soon after enactment the
 agency assigned institution to the PTAB, retaining no con-
 trol or supervision or review by the Director. See Changes
 to Implement Inter Partes Review Proceedings, Post-Grant
 Review Proceedings, and Transitional Program for Covered
 Business Method Patents, 77 Fed. Reg. 48612-01 (Aug. 14,
 2012):
     The authorities to determine whether to institute a
     trial and conduct a trial have been delegated to a
     Board member or employee acting with the author-
     ity of the Board.
 Id. at 48647.
     The removal of institution from the Director and as-
 signment to the PTAB eliminated the legislative design
 whereby separate entities conduct separate determina-
 tions, as would also conform to the Administrative Proce-
 dure Act. The agency’s explanation is “efficiency,” the PTO
 stating in Ethicon that “The Director’s delegation of the in-
 stitution decision to the Board is consistent with the statu-
 tory purpose of increasing efficiency because it avoids the
 need for two separate entities to become familiar with the
 patent and the prior art.” Br. for PTO as Intervenor in Eth-
 icon Endo-Surgery Inc. v. Covidien LP, at 33 (Fed. Cir.
Case: 20-1441    Document: 89      Page: 26      Filed: 10/13/2021




 MOBILITY WORKX, LLC   v. UNIFIED PATENTS, LLC                 7



 Mar. 23, 2015) (No. 14-1771), ECF No. 33. However, this
 action not only contravenes the America Invents Act and
 the Administrative Procedure Act, but the placement of
 this final, nonappealable decision with an inferior officer
 also raises Appointments Clause concerns. As the Court
 explained in Freytag v. Comm’r, 501 U.S. 868 (1991), effi-
 ciency does not override the Constitution:
     Because it articulates a limiting principle, the Ap-
     pointments Clause does not always serve the Exec-
     utive’s interests. For example, the Clause forbids
     Congress to grant the appointment power to inap-
     propriate members of the Executive Branch. Nei-
     ther Congress nor the Executive can agree to waive
     this structural protection. . . . The structural inter-
     ests protected by the Appointments Clause are not
     those of any one branch of Government but of the
     entire Republic.
 Id. at 880. The Court also pointed out that the right to
 raise a constitutional concern cannot be forfeited or waived.
 Id. at 879.
     In Arthrex the PTO argued, as it does here, that the
 Director controls everything that happens in the PTO, to
 which the Court stated:
     [T]he unchecked exercise of executive power by an
     officer buried many layers beneath the President
     poses more, not less, of a constitutional problem.
 141 S. Ct. at 1983. The issue is not whether PTAB mem-
 bers have the skill to make the institution decision and to
 do so impartially, as the PTO argues. The issue is whether
 this final nonappealable decision requires the authority of
 a principal officer.
     This aspect is now before us, but it could benefit from
 further briefing in view of Arthrex. It cannot, after Arthrex,
 be dispatched as a non-issue, as the Federal Circuit held in
 Ethicon Endo-Surgery, Inc. v. Covidien LP, 812 F.3d 1023
Case: 20-1441      Document: 89      Page: 27    Filed: 10/13/2021




 8                 MOBILITY WORKX, LLC   v. UNIFIED PATENTS, LLC



 (Fed. Cir. 2016) (“There is nothing in the Constitution or
 the statute that precludes the same Board panel from mak-
 ing the decision to institute and then rendering the final
 decision.”). The Court in Arthrex confirmed the flaw in this
 reasoning, ruling that “[o]nly an officer properly appointed
 to a principal office may issue a final decision binding the
 Executive Branch in the proceeding before us.” 141 S. Ct.
 at 1985. The Court stated:
       We hold that the unreviewable authority wielded
       by APJs during inter partes review is incompatible
       with their appointment by the Secretary to an infe-
       rior office. . . . Only an officer properly appointed
       to a principal office may issue a final decision bind-
       ing the Executive Branch in the proceeding before
       us.
 Id.
     The PTAB’s institution decision, whether for or against
 post-issuance review, binds the parties and is not appeala-
 ble to the Director or to any court. The America Invents
 Act assigned this decision to the Director. With the Arthrex
 confirmation that the Director is a principal officer and the
 administrative patent judges are inferior officers, this
 court’s reasoning in Ethicon appears to have been over-
 taken.
     The status of the “institution” decision in light of Ar-
 threx requires resolution, with application of the Court’s
 ruling that PTAB final decisions must be controlled by a
 principal officer:
       Given the insulation of PTAB decisions from any
       executive review, the President can neither oversee
       the PTAB himself nor “attribute the Board’s fail-
       ings to those whom he can oversee.” APJs accord-
       ingly exercise power that conflicts with the design
       of the Appointments Clause “to preserve political
       accountability.”
Case: 20-1441    Document: 89      Page: 28      Filed: 10/13/2021




 MOBILITY WORKX, LLC   v. UNIFIED PATENTS, LLC                9



 Arthrex, 141 S. Ct. at 1982 (quoting Free Enter. Fund v.
 Pub. Co. Acct. Oversight Bd., 561 U.S. 477, 496 (2010) and
 Edmond v. United States, 520 U.S. 651, 663 (1997)).
     This court should consider whether the removal of in-
 stitution from the Director is in accordance with law and
 the Constitution.
     Mobility and amicus curiae US Inventor also argue
 that the current conduct of institution raises Due Process
 issues, as I next outline.
     Bias or the appearance of bias in the conduct
     of institution
     Mobility raises issues of both pre-judgment bias and
 structural bias. Mobility states that pre-judgment bias or
 the appearance of pre-judgment bias arises when the deci-
 sion of unpatentability is made by the same APJs who
 made the decision for institution. Mobility further states
 that structural bias or the appearance of structural bias
 arises when the APJs charged with adjudication also con-
 trol their workload via institution and administer a com-
 pensation structure based on a system that favors
 subjecting issued patents to agency review. Mobility states
 that the post-issuance procedures have destabilized the
 system of patents, to the detriment of the national interest
 in technological advance:
     The decision to seek a patent is fundamentally a
     decision to invest. To conceive of a new invention
     and reduce it to practice often requires a massive
     dedication of time, capital, and human effort.
     Kewanee Oil Co. v. Bicron Corp., 416 U.S. 470, 480
     (1974) (“The patent laws promote this progress by
     offering a right of exclusion for a limited period as
     an incentive to inventors to risk the often enormous
     costs in terms of time, research, and develop-
     ment.”).
 Mobility Br. 54.
Case: 20-1441     Document: 89      Page: 29    Filed: 10/13/2021




 10               MOBILITY WORKX, LLC   v. UNIFIED PATENTS, LLC



      Mobility states that the post-issue proceedings of the
 America Invents Act have not provided the promised bene-
 fits of speed, economy, and superior results as compared
 with district court proceedings, and often simply increase
 cost and delay. In addition to this failure of purpose, Mo-
 bility states that in their present form the PTO’s proce-
 dures are contrary to the Administrative Procedure Act,
 the Due Process Clause and the America Invents Act.
       Prejudging bias and the appearance of bias
      The appearance of bias is as important as actual bias,
 for confidence in the objectivity of adjudication is critical to
 a nation ruled by law. Prejudging bias is a recognized con-
 cern in adjudication. The concern here is the current con-
 duct of institution, where the same panel of APJs decides
 whether to institute review, and then conducts the trial
 and finally decides the question. The America Invents Act
 separated these functions, as does the Administrative Pro-
 cedure Act:
      5 U.S.C. § 554(d)(2) [¶ 2]. An employee or agent
      engaged in the performance of investigative or
      prosecuting functions for an agency in a case may
      not, in that or a factually related case, participate
      or advise in the decision, recommended decision, or
      agency review . . . except as witness or counsel in
      public proceedings.
 Despite this stricture, the PTO combined the investigative
 and adjudicative functions, as discussed ante with respect
 to the Appointments Clause. When the PTO requested
 public comments on the shift of the institution function
 from the Director to the PTAB, the patent bar expressed
 concern about the actual or perceived bias against the pa-
 tent owner because the administrative patent judges are
 put in the position of defending their prior decisions to in-
 stitute the review. AIPLA, Comments on Trial Proceedings
 Under the America Invents Act Before the Patent Trial and
Case: 20-1441    Document: 89      Page: 30      Filed: 10/13/2021




 MOBILITY WORKX, LLC   v. UNIFIED PATENTS, LLC               11



 Appeal Board, 20 (October 16, 2014), http://www.uspto.gov/
 ip/boards/bpai/aipla_20141016.pdf.
     The Pharmaceutical Researchers and Manufacturers
 of America stated similar concerns:
     The AIA thus separates the responsibility for insti-
     tuting an IPR or PGR from the responsibility for
     conducting an instituted IPR or PGR. The PTAB’s
     role under the AIA is specifically limited to “con-
     duct[ing]” a review that was already “instituted.”
     Separating the decision to institute on IPR or PGR
     from the PTAB’s decision on the merits would in-
     crease patent owners’ due process protections, re-
     duce perceptions of bias, and more fully meet the
     requirements of the AIA.
 Pharm. Researchers & Mfrs. of Am., Comments on Trial
 Proceedings Under the America Invents Act Before the Pa-
 tent Trial and Appeal Board, 14 (October 16, 2014),
 https://www.uspto.gov/sites/default/files/ip/boards/bpai/
 phrma_20141016.pdf (alterations in original).
      Commentator Public Knowledge observed that “it is
 unsurprising that the Board has generally invalidated pa-
 tents it reviews” because “[r]eview before the Board will
 only be granted where it is likely” in the view of the same
 APJs who will conduct the trial and decide the case, “that
 at least one claim will be cancelled.” Public Knowledge,
 Comments on Trial Proceedings Under the America In-
 vents Act Before the Patent Trial and Appeal Board, 5
 (September 30, 2014), https://www.uspto.gov/sites/default/
 files/ip/boards/bpai/public_knowledge_20140930.pdf (sup-
 porting the current structure).
     The PTO responded to these concerns by rejecting the
 possibility of prejudging bias on the part of PTO employees:
     The Office believes that the panel deciding whether
     to institute an AIA proceeding is not predisposed to
     rule in favor of any party, whether the petitioner or
Case: 20-1441    Document: 89     Page: 31    Filed: 10/13/2021




 12              MOBILITY WORKX, LLC   v. UNIFIED PATENTS, LLC



      patent owner, and that each panel applies the ap-
      propriate legal standard to make a fair and unbi-
      ased decision based upon the evidence and
      arguments of record.
     Amendments to the Rules of Practice for Trials Before
 the Patent Trial and Appeal Board, 80 Fed. Reg. 50720-01,
 50740 (Aug. 20, 2015).
      Scholars of cognition are not so sanguine, and “have re-
 peatedly documented the tendency for people to justify past
 conduct, especially when that conduct casts doubt on their
 competence or integrity and is public knowledge,” report-
 ing that: “Accountable subjects had a harder time than un-
 accountable subjects in writing off ‘sunk costs’ and in
 acknowledging that they had made a mistake.” Philip E.
 Tetlock, Linda Skitka & Richard Boettger, Social and Cog-
 nitive Strategies for Coping with Accountability: Conform-
 ity, Complexity, and Bolstering, 57 J. Personality & Soc.
 Psychol. 632, 633 (1989).
    The Court has remarked, in connection with the
 growth of quasi-adjudicative functions in administrative
 agency activity, that:
      [L]egislators and others concerned with the opera-
      tions of administrative agencies have given much
      attention to whether and to what extent distinctive
      administrative functions should be performed by
      the same persons.
 Withrow v. Larkin, 421 U.S. 35, 51 (1975) (discussing Con-
 gress’ various approaches to the problems of investigative
 bias, stating: “For the generality of agencies, Congress has
 been content with § 5 of the Administrative Procedure Act,
 5 U.S.C. § 554(d), which provides that no employee engaged
 in investigating or prosecuting may also participate or ad-
 vise in the adjudicating function, but which also expressly
 exempts from this prohibition ‘the agency or a member or
 members of the body comprising the agency.’”).
Case: 20-1441    Document: 89      Page: 32      Filed: 10/13/2021




 MOBILITY WORKX, LLC   v. UNIFIED PATENTS, LLC               13



      The concern is not only the possibility of bias, including
 unconscious bias, but also the appearance of bias. The Ad-
 ministrative Procedure Act confronted the issue by requir-
 ing that different persons should perform the investigative
 and the adjudicative functions of a given issue. The Court
 explained in Wong Yang Sung v. McGrath, 339 U.S. 33
 (1950), that § 554(d) was included in the APA to “amelio-
 rate the evils from the commingling of functions” where
 “[t]he discretionary work of the administrator is merged
 with that of the judge.” Id. at 42, 46. The separation of
 investigative and decisional functions is necessary, the
 Court explained, lest the agency decision “lie under the
 suspicion of being rationalizations of the preliminary find-
 ings which the commission, in the role of prosecutor, pre-
 sented to itself.” Id. at 42 (internal quotation marks
 omitted). The Court summarized: “The Administrative
 Procedure Act did not go so far as to require a complete
 separation of investigating and prosecuting functions from
 adjudicating functions. But that the safeguards it did set
 up were intended to ameliorate the evils from the commin-
 gling of functions as exemplified here is beyond doubt.” Id.
 at 46.
     Bias is not a simple concept, and may be unconscious,
 as the Court observed in Williams v. Pennsylvania, 136 S.
 Ct. 1899, 1905 (2016), where the Court referred to the:
     risk that the judge “would be so psychologically
     wedded” to his or her previous position as a prose-
     cutor that the “judge would consciously or uncon-
     sciously avoid the appearance of having erred or
     changed position.”
 Id. at 1906 (quoting Withrow, 421 U.S. at 57). The Court
 observed that bias may not be recognized by the biased per-
 son, and imposed the rule that “under the Due Process
 Clause there is an impermissible risk of actual bias when
 a judge earlier had significant, personal involvement as a
 prosecutor in a critical decision regarding the defendant’s
Case: 20-1441    Document: 89     Page: 33    Filed: 10/13/2021




 14              MOBILITY WORKX, LLC   v. UNIFIED PATENTS, LLC



 case.” Id. See Caperton v. A.T. Massey Coal Co., 556 U.S.
 868 (2009):
      The judge’s own inquiry into actual bias, then, is
      not one that the law can easily superintend or re-
      view, though actual bias, if disclosed, no doubt
      would be grounds for appropriate relief. In lieu of
      exclusive reliance on that personal inquiry, or on
      appellate review of the judge’s determination re-
      specting actual bias, the Due Process Clause has
      been implemented by objective standards that do
      not require proof of actual bias.
     Id. at 883. The Court has stressed that “any tribunal
 permitted by law to try cases and controversies not only
 must be unbiased but also must avoid even the appearance
 of bias.” Commonwealth Coatings Corp. v. Cont’l Cas. Co.,
 393 U.S. 145, 150 (1968). The Court stated:
      To establish an enforceable and working frame-
      work, the Court’s precedents apply an objective
      standard that, in the usual case, avoids having to
      determine whether actual bias is present.
 Williams, 136 S. Ct. at 1905.
     In sum, there must be confidence in objective adjudica-
 tion in any contested proceeding that is entrusted to gov-
 ernment.       An administrative agency performing
 adjudicative functions is no less subject to these concerns.
 See Gibson v. Berryhill, 411 U.S. 564, 579 (1973) (“It has
 also come to be the prevailing view that ‘[m]ost of the law
 concerning disqualification because of interest applies with
 equal force to . . . administrative adjudicators.’” (quoting
 Kenneth Culp Davis, ADMINISTRATIVE LAW § 12.04, p. 250
 (1972) (alterations in original)).
     The America Invents Act was structured to avoid these
 concerns by simply separating the threshold investigative
 function from the adjudicative function, along with the au-
 thorities performing them. My colleagues err in their
Case: 20-1441    Document: 89      Page: 34      Filed: 10/13/2021




 MOBILITY WORKX, LLC   v. UNIFIED PATENTS, LLC               15



 perfunctory ratification of the current practice, particu-
 larly when the issue could be resolved simply by restoring
 the Director to the statutory role in the institution proce-
 dure.
     Structural bias and the appearance of bias
      Mobility also raises issues of structural bias, based on
 the PTAB’s fee and compensation structures. Data and
 statistical analysis have been submitted by amicus curiae
 US Inventor. Mobility cites Esso Standard Oil Co. v.
 Lopez-Freytes, 522 F.3d 136 (1st Cir. 2008), for the propo-
 sition that “[a]lthough members of the EQB Governing
 Board may not stand to gain personally . . . a pecuniary in-
 terest need not be personal to compromise an adjudicator’s
 neutrality.” Id. at 147 (quoting Esso Standard Oil Co. v.
 Cotto, 389 F.3d 212, 219 (1st Cir. 2004) (alterations in orig-
 inal)).
     The PTO defends its objectivity, and my colleagues give
 scant weight to Mobility’s charge. However, there is no
 “feeling, so important to a popular government, that justice
 has been done.” Marshall v. Jerrico, Inc., 446 U.S. 238, 242
 (1980) (quoting Joint Anti-Fascist Refugee Comm. v.
 McGrath, 341 U.S. 123, 172 (1951) (Frankfurter, J., con-
 curring)).
     In Patlex Corp. v. Mossinghoff, 758 F.2d 594 (Fed. Cir.
 1985), this court considered the newly enacted system of
 inter partes reexamination, and stated:
     The Commissioner reminds us of the complex
     structure of modern government through adminis-
     trative agencies, and we agree that such delegation
     of administrative functions, often including quasi-
     judicial functions, is now beyond facial challenge—
     provided that constitutional safeguards are re-
     spected. The massive body of jurisprudence that
     suffered the evolution of administrative agencies in
Case: 20-1441     Document: 89     Page: 35    Filed: 10/13/2021




 16               MOBILITY WORKX, LLC   v. UNIFIED PATENTS, LLC



      the federal government insisted on fair opportunity
      for judicial review and full respect for due process.
 Id. at 604. Mobility flags this “respect for due process,” in
 asking this court to assure that the PTO and its tribunal
 are adequately scrupulous in their avoidance of bias and
 the appearance of bias. “[J]ustice must satisfy the appear-
 ance of justice,” Offutt v. United States, 348 U.S. 11, 14
 (1954). This is our responsibility. From my colleagues’ fac-
 ile endorsement of the present system, although these due
 process concerns are not resolved, I respectfully dissent.